i          i        i                                                               i      i      i




                                  MEMORANDUM OPINION

                                         No. 04-08-00191-CR

                                         Humberto CAMPOS,
                                             Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                      From the 175th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2007-CR-1328
                                Honorable Pat Priest, Judge Presiding

Opinion by:       Alma L. López, Chief Justice

Sitting:          Alma L. López, Chief Justice
                  Catherine Stone, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: October 15, 2008

AFFIRMED

           Humberto Campos was convicted of the offense of burglary after a trial by jury. On appeal,

Campos contends the evidence is legally and factually insufficient to support his conviction. We

affirm the trial court’s judgment.

                                            BACKGROUND

       On July 24th, 2006, Jorge Vasquez (Vasquez) and his family left San Antonio for a vacation

in Las Vegas. The family left three cars, a white Kia Sephia, a red Ford Explorer, and a silver Honda
                                                                                       04-08-00191-CR

Accord, parked in their driveway and three corresponding sets of car keys hanging in their kitchen.

Vasquez did not give anyone permission to enter his home during his vacation; however, Vasquez

learned from his sister-in-law that someone broke into his home through a window. Returning home

the following day, the family found that the three parked cars, including their corresponding car keys,

and numerous other items were missing.

          Vasquez’s neighbors called Vasquez’s sister-in-law, Sharon Vasquez (Sharon), and told her

that the police were at Vasquez’s house. Sharon went to the Vasquez’s home and met the police,

who took her to the location where Vasquez’s Explorer was parked, unlocked, and with no keys

inside. Sharon had the Explorer towed back to Vasquez’s house. She immediately called the

insurance company for the other missing vehicles’ license plates and reported the numbers to the

police.

          On July 25th, 2006, Officer Cruz Esquivel was conducting surveillance of a high volume

drug trafficking area, when he observed the stolen Kia and Honda drive up and park next to each

other. A man exited the Kia to engage in an apparent drug transaction with a pedestrian.

Subsequently, the pedestrian jumped into the passenger seat of the Honda, which drove away before

Office Esquivel could record the Honda’s license plate. After discovering the Kia had been reported

as a stolen vehicle, Officer Esquivel pursued the Kia and apprehended Jesse Marroquin (Marroquin)

after he fled the crashed Kia.

          After receiving additional details regarding the Vasquez burglary, Officer Esquivel believed

the Honda he had seen earlier matched the description of the Honda stolen from the Vasquez

residence. He also learned from Marroquin that the Kia and Honda had been stolen in a burglary,




                                                  -2-
                                                                                     04-08-00191-CR

and the person driving the Honda was named “Beto.” Officer Esquivel contacted Officer Darryl

Stewart, the night shift officer for the assigned area.

       Officer Stewart knew Humberto Campos went by the nickname “Beto,” and he also knew

that Campos was a close friend of Marroquin. Based on this information, Officer Stewart went to

the area where Campos was known by local residents, and local residents confirmed they had seen

Campos driving a silver Honda Accord earlier that day. Officer Stewart was told a person on the

block had been picked up in the Honda and would be returning that day. When the Honda returned

to the area, Officer Stewart stopped the car, and both the driver and passenger, Campos and Samuel

Salas respectively, were arrested.

       The fingerprint examiner, Vernon Ginn, examined the Honda for fingerprints. He compared

latent fingerprints, which were lifted from the burglarized home, to the known fingerprints of

Campos and Marroquin. The results were negative; however, the fingerprints lifted from the stolen

Honda were not legible. Further, Ginn explained that the absence of fingerprints did not prove

Campos or Marroquin were not present because obtaining actual fingerprints is rare in most cases.

       At trial, Campos testified he bought the Honda from a Mexican national who wanted

$3,500.00 but was willing to accept $1,500.00 cash. Campos explained that the man did not provide

him with the original title, but instead gave him a copy with the understanding that the original

would soon follow. Campos placed a copy of the title in the glovebox, where it remained during his

arrest. Campos also testified he was a friend of Marroquin but claimed he did not burglarize

Vasquez’s residence. Parts of his testimony, however, was contradicted by a DVD of his statement

to the police, which was played for the jury, but not offered into evidence. In his statement to the

police, Campos stated he did not know Marroquin, described the situation as a mere coincidence,



                                                  -3-
                                                                                           04-08-00191-CR

and explained he paid for the car with money received from work and child support. At trial,

Campos denied the earlier statements he made to the police were true and claimed he was high on

methamphetamine and heroin when he gave those statements.

                                               DISCUSSION

         In his first issue, Campos asserts the evidence is legally insufficient to support his conviction.

We review the legal sufficiency of the evidence, whether direct or circumstantial, in the light most

favorable to the verdict and determine whether a rational trier of fact could have found the essential

elements of the crime beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 319 (1979);

Kutzner, 994 S.W.2d 180, 184 (Tex. Crim. App. 1999). As the exclusive judge of the credibility of

the witnesses, the trier of fact may choose to believe all, some, or none of the testimony or evidence

presented. Jones v. State, 944 S.W.2d 642, 647 (Tex. Crim. App. 1996); Sonnier v. State, 913
S.W.2d 511, 514 (Tex. Crim. App. 1995); Chambers v. State, 805 S.W.2d 459, 461 (Tex. Crim. App.

1991).

         In his second issue, Campos asserts the evidence is factually insufficient to support his

conviction. We review the factual sufficiency of the evidence by carefully considering all of the

evidence in a neutral light and only reversing if: (1) the evidence is so weak that it makes the verdict

clearly wrong or manifestly unjust, or (2) the verdict goes against the great weight and preponderance

of the evidence. Watson v. State, 204 S.W.3d 404, 414-15 (Tex. Crim. App. 2006) (citing Johnson

v. State, 23 S.W.3d 1, 11 (Tex. Crim. App. 2000)). Although we analyze all of the evidence

presented at trial, the trier of fact is the sole judge of the credibility of the witnesses and the weight

given to their testimony. See Swearingen v. State, 101 S.W.3d 89, 97 (Tex. Crim. App. 2003) (citing

Johnson v. State, 23 S.W.3d 1, 11 (Tex. Crim. App. 2000)). Evidence is so weak as to make a


                                                    -4-
                                                                                       04-08-00191-CR

verdict clearly wrong or manifestly unjust only if the jury’s finding “shocks the conscience” or

“clearly demonstrates bias.” Santellan v. State, 939 S.W.2d 155, 164 (Tex. Crim. App. 1997) (citing

Clewis v. State, 922 S.W.2d 126, 135 (Tex. Crim. App. 1996); Meraz v. State, 785 S.W.2d 146, 149

(Tex. Crim. App. 1990)).

       A person commits the offense of burglary of a habitation if, without the effective consent of

the owner, he enters a habitation with the intent to commit theft or enters a habitation and commits

or attempts to commit theft. TEX . PENAL CODE § 30.02(a)(3) (Vernon 2008). Pursuant to section

7.01 of the Texas Penal Code, a person can be held criminally responsible as a party to the offense.

TEX . PENAL CODE § 7.01 (Vernon 2008). In this case, Campos was charged both individually and

as a party, and the jury found Campos “guilty of burglary of a habitation as charged in the

indictment.”

       Campos contends the evidence was insufficient to prove that he was the person who actually

committed the offense, either personally or as a party. Campos argues that no rational trier of fact

could have found beyond a reasonable doubt that he was the person who burglarized Vasquez’s

residence because there was no evidence that he actually entered the residence with intent to commit

theft, attempted to commit theft, or participated as a party to the offense. Campos points out that

burglary, unlike mere theft, requires proof that a person actually enters a habitation, and

consequently, the evidence falls short in supporting that element.

       Identity of the defendant to a burglary may be proven by an inference. United States v.

Quimby, 636 F.2d 86, 90 (5th Cir. 1981); Roberson v. State, 16 S.W.3d 156, 167 (Tex. App. –Austin

2000, pet. ref’d). “When there is no direct evidence of the perpetrator’s identity elicited from trial

witnesses, no formalized procedure is required for the State to prove the identity of the accused.”


                                                 -5-
                                                                                        04-08-00191-CR

Roberson, 16 S.W.3d at 167; See also Sepulveda v. State, 729 S.W.2d 954, 957 (Tex. App. –Corpus

Christi 1987, pet. ref’d.). As a result, the jury may draw reasonable inferences from basic to ultimate

facts to determine a defendant’s identity. Jackson v. Virginia, 443 U.S. at 319.

       Moreover, it is well settled that a defendant’s unexplained possession of property recently

stolen in a burglary permits an inference that the defendant is the one who committed the burglary.

Rollerson v. State, 227 S.W.3d 718, 723-24 (Tex. Crim. App. 2007); Poncio v. State, 185 S.W.3d
904, 904 (Tex. Crim. App. 2006); Espinosa v. State, 463 S.W.2d 8, 10 (Tex. Crim. App. 1971). In

other words, it is sufficient for the State to prove, beyond a reasonable doubt, a defendant’s guilt of

burglary by presenting evidence of the defendant’s personal, recent, and unexplained possession of

the stolen items. Rollerson, 227 S.W.3d at 723-24.

       Here, the testimony establishes that Campos was seen driving the stolen Honda at 6:45 p.m.

on July 25, 2006, the day after the burglary occurred, and also at 3:00 a.m., the following morning.

Such testimony is sufficient to provide proof that Campos was in possession of the recently stolen

property and could lead a rational trier of fact to infer that Campos entered Vasquez’s home with the

intent to commit theft. Therefore, looking at the evidence in the light most favorable to the

prosecution, a reasonable jury could have found the essential element of actual entry proven beyond

a reasonable doubt.

       Campos attempted to explain his possession of the stolen Honda by testifying he purchased

it from a Mexican national; however, the State presented the jury with prior statements Campos

made to the police that contradicted Campos’s explanation. Under both a legal and factual

sufficiency standard, the trier of fact is the exclusive judge of the credibility of the witness and may

choose to believe any parts of the defendant’s testimony or other evidence presented. Jones, 944


                                                  -6-
                                                                                   04-08-00191-CR

S.W.2d at 647; Sonnier, 913 S.W.2d at 514; Chambers, 805 S.W.2d at 461. Accordingly, it was

within the trier of fact’s province to reject Campos’s explanation.

       Therefore, the evidence is legally and factually sufficient to support Campos’s conviction.

Both of Campos’s issues are overruled.

                                          CONCLUSION

       We affirm the trial court’s judgment.




                                                             Alma L. López, Chief Justice

DO NOT PUBLISH




                                                -7-